UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7727


BRANDON L. ROBERTSON,

                Plaintiff – Appellant,

          v.

MATTHEW ROBERTS, Correctional Officer       (K-9   Unit);   BRETT
HUGHES, Supervising Officer (Sergeant),

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:13-cv-00560-MFU-RSB)


Submitted:   March 13, 2015                 Decided:   March 19, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brandon L. Robertson, Appellant Pro Se. John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon   L.     Robertson     appeals    the   district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                          We

have     reviewed      the   record     and     find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Robertson v. Roberts, No. 7:13-cv-00560-MFU-RSB (W.D.

Va. July 7, 2014).           We dispense with oral argument because the

facts    and   legal    contentions     are     adequately   presented      in   the

materials      before    this   court   and     argument    would    not   aid   the

decisional process.

                                                                           AFFIRMED




                                         2